Exhibit 10.21

 

 

 

 

Published CUSIP Number: 89189EAA3

 

CREDIT AGREEMENT

 

Dated as of November 7, 2011

 

among

 

[g291611kk01i001.jpg]

 

TOWERS WATSON & CO.,

 

and

 

CERTAIN SUBSIDIARIES

 

as Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer,

 

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

 

HSBC BANK USA, NATIONAL ASSOCIATION,

JPMORGAN CHASE BANK, N.A. and

U.S. BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

PNC CAPITAL MARKETS LLC,

as

Joint Lead Arrangers and Joint Book Managers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

28

1.03

Accounting Terms

 

29

1.04

Rounding

 

30

1.05

Exchange Rates; Currency Equivalents

 

30

1.06

Additional Alternative Currencies

 

30

1.07

Change of Currency

 

31

1.08

Times of Day

 

32

1.09

Letter of Credit Amounts

 

32

1.10

Accounting Adjustments

 

32

 

 

 

 

ARTICLE II.

COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

2.01

Revolving Loans

 

32

2.02

Borrowings, Conversions and Continuations of Revolving Loans

 

33

2.03

Letters of Credit

 

35

2.04

Swing Line Loans

 

45

2.05

Prepayments

 

48

2.06

Termination or Reduction of Commitments

 

50

2.07

Repayment of Loans

 

50

2.08

Interest

 

50

2.09

Fees

 

51

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

52

2.11

Evidence of Debt

 

52

2.12

Payments Generally; Administrative Agent’s Clawback

 

53

2.13

Sharing of Payments by Lenders

 

55

2.14

Designated Borrowers

 

56

2.15

Increase in Commitments

 

57

2.16

Cash Collateral

 

58

2.17

Defaulting Lenders

 

60

 

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

3.01

Taxes

 

62

3.02

Illegality

 

66

3.03

Inability to Determine Rates

 

67

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

 

68

3.05

Compensation for Losses

 

70

 

i

--------------------------------------------------------------------------------


 

3.06

Mitigation Obligations; Replacement of Lenders

 

70

3.07

Survival

 

71

 

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

4.01

Conditions of Initial Credit Extension

 

71

4.02

Conditions to All Credit Extensions

 

73

 

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

5.01

Existence, Qualification and Power

 

74

5.02

Authorization; No Contravention

 

74

5.03

Governmental Authorization; Other Consents

 

75

5.04

Binding Effect

 

75

5.05

Financial Statements; No Material Adverse Effect

 

75

5.06

Litigation

 

76

5.07

No Default

 

76

5.08

Ownership of Property; Liens

 

76

5.09

Environmental Compliance

 

76

5.10

Insurance

 

76

5.11

Taxes

 

76

5.12

ERISA Compliance

 

77

5.13

Subsidiaries; Equity Interests

 

77

5.14

Margin Regulations; Investment Company Act

 

78

5.15

Disclosure

 

78

5.16

Compliance with Laws

 

78

5.17

Taxpayer Identification Number; Other Identifying Information

 

79

5.18

Intellectual Property; Licenses, Etc.

 

79

5.19

OFAC

 

79

5.20

Representations as to Foreign Obligors

 

79

ARTICLE VI.

AFFIRMATIVE COVENANTS

6.01

Financial Statements

 

81

6.02

Certificates; Other Information

 

81

6.03

Notices

 

83

6.04

Payment of Obligations

 

84

6.05

Preservation of Existence, Etc.

 

84

6.06

Maintenance of Properties

 

84

6.07

Maintenance of Insurance

 

84

6.08

Compliance with Laws

 

85

6.09

Books and Records

 

85

6.10

Inspection Rights

 

85

 

ii

--------------------------------------------------------------------------------


 

6.11

Additional Subsidiary Guarantors

 

85

 

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

 

 

 

 

7.01

Liens

 

86

7.02

Investments

 

88

7.03

Indebtedness

 

88

7.04

Fundamental Changes

 

90

7.05

Dispositions

 

90

7.06

Restricted Payments

 

91

7.07

Change in Nature of Business

 

92

7.08

Transactions with Affiliates

 

92

7.09

Burdensome Agreements

 

93

7.10

Use of Proceeds

 

93

7.11

Financial Covenants

 

94

7.12

Approvals and Authorizations

 

94

7.13

Changes in Accounting Practices

 

94

 

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

8.01

Events of Default

 

94

8.02

Remedies Upon Event of Default

 

97

8.03

Application of Funds

 

97

 

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

 

 

 

9.01

Appointment and Authority

 

99

9.02

Rights as a Lender

 

99

9.03

Exculpatory Provisions

 

99

9.04

Reliance by Administrative Agent

 

100

9.05

Delegation of Duties

 

100

9.06

Resignation of Administrative Agent

 

101

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

101

9.08

No Other Duties, Etc.

 

102

9.09

Administrative Agent May File Proofs of Claim

 

102

9.10

Collateral and Guaranty Matters

 

103

9.11

Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements

 

103

 

 

 

 

ARTICLE X.

MISCELLANEOUS

 

 

 

 

10.01

Amendments, Etc.

 

103

10.02

Notices; Effectiveness; Electronic Communication

 

105

10.03

No Waiver; Cumulative Remedies; Enforcement

 

107

 

iii

--------------------------------------------------------------------------------


 

10.04

Expenses; Indemnity; Damage Waiver

 

108

10.05

Payments Set Aside

 

110

10.06

Successors and Assigns

 

110

10.07

Treatment of Certain Information; Confidentiality

 

115

10.08

Right of Setoff

 

116

10.09

Interest Rate Limitation

 

116

10.10

Counterparts; Integration; Effectiveness

 

117

10.11

Survival of Representations and Warranties

 

117

10.12

Severability

 

117

10.13

Replacement of Lenders

 

117

10.14

Governing Law; Jurisdiction; Etc.

 

118

10.15

Waiver of Jury Trial

 

119

10.16

No Advisory or Fiduciary Responsibility

 

120

10.17

Electronic Execution of Assignments and Certain Other Documents

 

120

10.18

USA PATRIOT Act Notice

 

121

10.19

Judgment Currency

 

121

10.20

Designated Senior Indebtedness

 

121

 

 

 

 

SIGNATURES

 

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

1.01A

Mandatory Cost Formulae

1.01B

Merger-Related Consolidated EBITDA Add-backs

2.01

Commitments and Applicable Percentages

2.03

Existing Letters of Credit

4.01(a)(iv)

Jurisdictions of Existence

5.05

Supplement to Interim Financial Statements

5.11

Tax Sharing Agreements

5.13

Subsidiaries; Other Equity Investments

5.17

Identification Numbers for Designated Borrowers that are Foreign Subsidiaries

7.01

Existing Liens

7.03(b)

Existing Indebtedness

7.03(e)

Existing Guarantees of Operating Leases

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

Form of

 

 

A

Revolving Loan Notice

B

Swing Line Loan Notice

C

Note

D

Compliance Certificate

E-1

Assignment and Assumption

E-2

Administrative Questionnaire

F

Company Guaranty

G

Subsidiary Guaranty

H

Designated Borrower Request and Assumption Agreement

I

Designated Borrower Notice

J

Report of Letter of Credit Information

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 7, 2011,
among TOWERS WATSON & CO., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.14 (each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.

 

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and each L/C Issuer has
indicated its willingness to issue letters of credit, in each case on the terms
and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquired Indebtedness” has the meaning specified in Section 7.03(h).

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the voting
stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed pursuant to Section 9.06.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders pursuant to Section 10.02.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

1

--------------------------------------------------------------------------------


 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars, New Zealand Dollars, Hong Kong Dollars and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to $250,000,000.  The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17.  If the commitment of each Lender to make Loans and
the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

 

Pricing
Level

 

Consolidated Leverage Ratio

 

Commitment
Fee

 

Eurocurrency Rate
Loans and Letters of
Credit

 

Base Rate
Loans

 

1

 

Less than 1.00 to 1.00

 

0.175

%

1.250

%

0.250

%

2

 

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

0.225

%

1.500

%

0.500

%

3

 

Greater than or equal to 1.50

 

0.275

%

1.750

%

0.750

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 3 shall apply as of the

 

2

--------------------------------------------------------------------------------


 

first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered; provided further that at any
time an Event of Default exists and is continuing, if the Company delivers a
Compliance Certificate that demonstrates a Consolidated Leverage Ratio that
would result in a decrease in the Applicable Rate, such decrease shall not take
effect until such Event of Default has been cured or waived in accordance with
the terms hereof.  The Applicable Rate in effect from the Closing Date through
the first Business Day immediately following the date the first Compliance
Certificate is delivered pursuant to Section 6.02(b) shall be determined based
upon the Consolidated Leverage Ratio set forth in the Compliance Certificate
delivered pursuant to Section 4.01(a)(x).

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of such borrowing or payment.

 

“Applicant Borrower” has the meaning specified in Section 2.14.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and PNC
Capital Markets LLC, in their capacity as joint lead arrangers and joint book
managers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended June 30, 2011, and
the related

 

3

--------------------------------------------------------------------------------


 

consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Company and its Subsidiaries, including the
notes thereto.

 

“Australian Dollar” or “Aus $” means the lawful currency of Australia.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate”  means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any London Banking Day;

 

4

--------------------------------------------------------------------------------


 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Canadian Dollar” or “Can $” means the lawful currency of Canada.

 

“Canadian Loan Program” shall mean Watson Wyatt’s employee loan program
established for the benefit of its Canadian employees.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
respective L/C Issuers or the Swing Line Lender (as applicable) and the Lenders,
as collateral for L/C Obligations, Obligations in respect of Swing Line Loans,
or obligations of Lenders to fund participations in respect of either thereof
(as the context may require), cash or deposit account balances or, if the
applicable L/C Issuer or Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the respective L/C Issuer or the Swing Line Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.  Notwithstanding anything to the contrary contained in this
Agreement, neither the Company nor any other Loan Party shall be required to
pledge and deposit, and the terms “Cash Collateralize” and “Cash Collateral”
shall be deemed not to include, cash or deposit account balances subject to
existing restrictions and encumbrances.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement, is a Lender, or (b) at the time it becomes a Lender,
is a party to a Cash

 

5

--------------------------------------------------------------------------------


 

Management Agreement with a Loan Party in each case in its capacity as a party
to such Cash Management Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule regulation or treaty or in
the administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 30% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

 

(b)                                 during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Company (other than vacant seats) cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (other than vacant seats) or
(iii) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body (other than vacant seats) (excluding, in
the case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more

 

6

--------------------------------------------------------------------------------


 

directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); provided,
however, that if the total number of seats of that board of directors or
equivalent governing body (other than vacant seats) is reduced by a corporate or
other organizational resolution or action, then, for purposes of this
definition, the determination of majority during any twelve (12) month period in
which such reduction has occurred shall be made by reference to the composition
and number of seats of such board of directors or equivalent governing body
prior to such reduction.

 

For the avoidance of doubt, no transaction permitted by Section 7.04 shall
constitute a Change of Control.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Commitment Fee Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, (c) the date of termination of
the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Guaranty” means the Company Guaranty Agreement made by the Company in
favor of the Guaranteed Parties in connection with the addition of one or more
Designated Borrowers pursuant to Section 2.14, substantially in the form of
Exhibit F.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income and without duplication:  (i) Consolidated Interest
Charges for such period, (ii) income tax for such period, (iii) depreciation and
amortization expense for such period, (iii) actual pretax expenses resulting
from the Merger-related headcount reductions and enhanced administrative
efficiencies incurred during such period, provided that in no event shall all
such expenses added back pursuant to this clause (iii) during the term of this
Agreement exceed an aggregate amount of $105,000,000 plus, for the fiscal
quarters preceding the Closing Date the amounts set forth on Schedule 1.01B,

 

7

--------------------------------------------------------------------------------


 

(iv) non-cash extraordinary losses, and (v) other non-recurring expenses of the
Company and its Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period, including non-cash,
stock-based compensation expense for such period and minus (b) the following to
the extent included in calculating such Consolidated Net Income and without
duplication:  (i) extraordinary Federal, state, local and foreign income tax
credits of the Company and its Subsidiaries for such period, (ii) all
extraordinary gains and (iii) all extraordinary non-cash items increasing
Consolidated Net Income for such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and the outstanding
principal amount all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than the Company or any Subsidiary, and (g)
all Indebtedness of the types referred to in clauses (a) through (f) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Company or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Company or such Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, total interest expense, including without
limitation the interest component of any payments during such period in respect
of capital lease obligations capitalized or expensed during such period.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four consecutive
fiscal quarters most recently ended to (b) Consolidated Interest Charges for
such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four consecutive fiscal quarters most recently
ended.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding the net income attributable to minority interests) for
that period.

 

“Consolidated Total Assets” means, as of the date of determination, the total
amount of all assets of the Company and its Subsidiaries, which are shown on the
consolidated balance sheet of the Company and its Subsidiaries as of the most
recent date for which such a balance sheet is available, determined on a
consolidated basis in accordance with GAAP.

 

8

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling,” “Controlled” and “under common Control” have meanings correlative
thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“CSAP” shall mean Watson Wyatt’s Canadian Separation Allowance Plan established
for the benefit of Watson Wyatt’s Canadian employees in connection with the
Canadian Loan Program.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any L/C Issuer, the Swing Line Lender, or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Company, the
Administrative Agent, any L/C Issuer,  or the Swing Line Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s

 

9

--------------------------------------------------------------------------------


 

determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company) or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) upon delivery of written notice
of such determination to the Company, each L/C Issuer, the Swing Line Lender and
each other Lender.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.14.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

10

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), and (vii) subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Materials into the environment.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
except for incidental quantities that may be lawfully generated, used, handled,
transported, stored, treated and/or disposed of in connection with routine
building operation, maintenance and repair activities, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract or agreement pursuant to
which liability is assumed or imposed with respect to any of the foregoing,
except for such liability as would not reasonably be expected to have a Material
Adverse Effect.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

11

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which might reasonably constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan of any Borrower or any ERISA
Affiliate; (g) the determination that any Pension Plan is considered an at-risk
plan or a plan in endangered or critical status within the meaning of Sections
430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Borrower
or any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means, (a) for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“Eurocurrency Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurocurrency Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch (or other Bank of America branch
or Affiliate) to major banks in the London or other offshore interbank market
for such currency at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

 

(b)                                for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in Same Day Funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to

 

12

--------------------------------------------------------------------------------


 

major banks in the London interbank Eurodollar market at their request at the
date and time of determination.

 

“Eurocurrency Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate.”  Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency.  All
Revolving Loans denominated in an Alternative Currency must be Eurocurrency Rate
Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
such Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Company under Section
10.13), any United States withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of Section
3.01(e)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to Section 3.01(a)(i) or (ii) and (e) any Taxes
imposed on any payment payable to such recipient as a result of the failure of
such recipient to satisfy the applicable requirements set forth in FATCA. 
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of a Foreign Obligor to any Lender hereunder or under any
other Loan Document, provided that such Lender shall have complied with Section
3.01(e)(i).

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
January 1, 2010 among the Company, certain Subsidiaries of the Company as
“Designated Borrowers”, Bank of America, as Administrative Agent, Swing Line
Lender and an L/C Issuer and a syndicate of lenders, as amended.

 

“Existing Debt Retirement” means the repayment and cancellation of all
indebtedness of the Company and the Designated Borrowers (as defined in and
under the Existing Credit Agreement) and the termination of all documentation
related thereto and release of all Liens, if any, and guaranties thereunder, to
occur on the Closing Date.

 

“Existing Letters of Credit” means those letters of credit described on Schedule
2.03.

 

13

--------------------------------------------------------------------------------


 

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than indemnities and other similar
contingent obligations surviving the termination of this Agreement for which no
claim has been made and which are unknown and not calculable at the time of
termination and those obligations under any Swap Contract), and (c) all Letters
of Credit have terminated or expired (other than Letters of Credit as to which
other arrangements with respect thereto satisfactory to the Administrative Agent
and the applicable L/C Issuer shall have been made).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means (i) the letter agreement, dated October 11, 2011, among the
Company, the Administrative Agent, PNC and the Arrangers (the “Joint Fee
Letter”), (ii) the letter agreement, dated October 11, 2011, among the Company,
the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
and (iii) the letter agreement, dated October 11, 2011, among the Company, PNC
and PNC Capital Markets LLC.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of an L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

14

--------------------------------------------------------------------------------


 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations held by such L/C Issuer
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term “Guarantee” shall
not include endorsements for collection or deposits in the ordinary course of
business.  The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

15

--------------------------------------------------------------------------------


 

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
(a) exists between any Loan Party and any Cash Management Bank at the time such
Cash Management Bank becomes a Lender or (b) is entered into by and between any
Loan Party and any Cash Management Bank.

 

“Guaranteed Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.

 

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, and each co-agent
or sub-agent appointed by the Administrative Agent pursuant to Section 9.05.

 

“Guaranties” means, collectively, the Company Guaranty and the Subsidiary
Guaranty.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract permitted by Article VII, is a Lender, or (b) at the time it becomes a
Lender, is a party to a Swap Contract, in each case in its capacity as a party
to such Swap Contract.

 

“Hong Kong Dollar” or “HK $” means the lawful currency of Hong Kong.

 

“IFRS” means the International Financial Reporting Standards developed by the
International Accounting Standards Board.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  the principal amount of all obligations of
such Person for borrowed money and the principal amount of all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

16

--------------------------------------------------------------------------------


 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                    (i) capital leases and (ii) Synthetic
Lease Obligations;

 

(g)                                 all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the first
Business Day after the end of each March, June, September and December and the
Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Revolving Loan
Notice; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

17

--------------------------------------------------------------------------------


 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the assets of another Person or any business unit thereof. 
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 5.18.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Subsidiary) or the applicable
Designated Borrower in favor of such L/C Issuer and relating to such Letter of
Credit.

 

“Joint Fee Letter” has the meaning specified in the definition of Fee Letter.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in (x) with respect to Letters of Credit
issued in Dollars, Dollars and (x) with respect to Letters of Credit issued in
an Alternative Currency, the Dollar Equivalent of the applicable Alternative
Currency.

 

18

--------------------------------------------------------------------------------


 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
(x) with respect to Letters of Credit issued in Dollars, Dollars and (x) with
respect to Letters of Credit issued in an Alternative Currency, the Dollar
Equivalent of the applicable Alternative Currency.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means each of Bank of America and PNC, each in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.  L/C Issuer shall also include any Lender appointed by the
Company (with the consent of the Administrative Agent and such Lender, which
consent shall not be unreasonably withheld, conditioned or delayed) as an “L/C
Issuer” by notice to the Lenders as a replacement for any L/C Issuer who is at
the time of such appointment a Defaulting Lender.  All singular references to
the L/C Issuer shall mean any L/C Issuer, the L/C Issuer that has issued the
applicable Letter of Credit or all L/C Issuers, as the context may require.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices, branches or Affiliates as a Lender may from time to time
notify the Company and the Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

19

--------------------------------------------------------------------------------


 

“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, the Company Guaranty, the Subsidiary Guaranty
(including any Subsidiary Guaranty Joinder Agreement), each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement and the Fee Letters (to the extent
the terms of such Fee Letters survive the execution of this Agreement).

 

“Loan Parties” means, collectively, the Company, each Designated Borrower and
each Subsidiary Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits or the
applicable Alternative Currency are conducted by and between banks in the London
interbank eurodollar market.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01A.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Company or any other Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Company or any other Loan Party of any Loan Document to which it is a party.

 

“Maturity Date” means November 7, 2016; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Merger” means the merger of Towers Watson Delaware Holdings Inc. and Towers
Perrin which occurred on January 1, 2010, in material accordance with the terms
of the Merger Agreement.

 

20

--------------------------------------------------------------------------------


 

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
June 26, 2009 (as amended by Amendment No. 1 dated as of October 19, 2009), by
and among the Company, Watson Wyatt, Towers Perrin and their respective merger
Subsidiaries (including all exhibits and schedules thereto), pursuant to which
Wyatt Watson and Towers Perrin became wholly-owned direct Subsidiaries of the
Company.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common Control, as such a plan is described in Section 4064 of
ERISA.

 

“New Zealand Dollar” or “NZ $” means the lawful currency of New Zealand.

 

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Guaranteed Cash Management
Agreement or Guaranteed Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

21

--------------------------------------------------------------------------------


 

“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCIC” means Professional Consultants Insurance Company, Inc., a Vermont
corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisition” means any purchase or other acquisition of Equity
Interests or property permitted by Section 7.02.

 

22

--------------------------------------------------------------------------------


 

“Permitted CSAP Loan” shall mean a loan extended under the Canadian Loan Program
to one of Watson Wyatt’s Canadian employees for which a Separation Allowance
Account is maintained having a balance not in excess of 90% of the dollar amount
credited from time to time to such account.

 

“Permitted Investments” shall mean:

 

(i)                                     Investments consisting of stock,
obligations, securities or other property received in settlement receivable
(created in the ordinary course of business) from bankrupt obligors;

 

(ii)                                  Permitted CSAP Loans in an aggregate
amount not to exceed CAN$3,500,000 at any outstanding;

 

(iii)                               (A) Investments in PCIC in an aggregate
amount not to exceed $100,000,000 at any time outstanding, and (B) Investments
in Stone Mountain or any other captive insurance professional liability
insurance for the Company and its Subsidiaries, in each case, so long as such
entity is a wholly-owned Subsidiary of the Company;

 

(iv)                              Investments in the form of short term
marketable debt securities; and

 

(v)                                 any other Investments contemplated, made in
connection with, or permitted by the short-term investment policy of the Company
and its Subsidiaries.

 

“Permitted Lien” means any Lien permitted by Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“PNC” means PNC Bank, National Association.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Register” has the meaning specified in Section 10.06(c).

 

23

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each

 

24

--------------------------------------------------------------------------------


 

date of any payment by the applicable L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of the Existing Letters
of Credit denominated in an Alternative Currency, the Closing Date, and (v) such
additional dates as the Administrative Agent or the applicable L/C Issuer shall
determine or the Required Lenders shall require.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Separation Allowance Account” means the account established for Watson Wyatt’s
qualified Canadian employees to which, from time to time, Watson Wyatt may
credit Dollar amounts allocated to such employee based on such employee’s share
in the CSAP.  For the avoidance of doubt, no such account shall be funded with
actual Dollars, but the dollar amount credited thereto shall be reflected as a
liability on the balance sheet of Watson Wyatt.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
applicable L/C Issuer if the Person acting in such capacity does not have as of
the date of determination a spot rate for the purchase of any such currency; and
provided further that the applicable L/C Issuer may use such spot rate quoted on
the date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternative Currency.

 

25

--------------------------------------------------------------------------------


 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Stone Mountain” means Stone Mountain Insurance Company, a Vermont corporation.

 

“Subordinated Note Indebtedness” means all Indebtedness outstanding under the
Subordinated Notes and the Subordinated Indenture.

 

“Subordinated Indenture” means that certain Indenture relating to the
Subordinated Notes, entered into by and between the Company and Wilmington Trust
FSB on June 15, 2010, and all supplemental indentures thereto.

 

“Subordinated Notes” means those certain up to $200,000,000 subordinated
unsecured notes issued by the Company pursuant to the Subordinated Indenture and
due March 15, 2012.  The aggregate outstanding principal amount of the
Subordinated Notes as of Closing Date is $99,800,000.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Subsidiary Guarantors” means, collectively, each Domestic Subsidiary (other
than PCIC or Stone Mountain) executing the Subsidiary Guaranty on the Closing
Date and each other Domestic Subsidiary that enters into a Subsidiary Guaranty
Joinder Agreement as required by the terms and conditions of this Agreement.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty Agreement made by the
Subsidiary Guarantors in favor of the Guaranteed Parties, substantially in the
form of Exhibit G, as supplemented from time to time by execution and delivery
of Subsidiary Guaranty Joinder Agreements pursuant to Section 6.11.

 

“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to the Subsidiary
Guaranty, executed and delivered by a Domestic Subsidiary to the Administrative
Agent pursuant to Section 6.11.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing),

 

26

--------------------------------------------------------------------------------


 

whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

27

--------------------------------------------------------------------------------


 

“Threshold Amount” means $50,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Towers Perrin” means Towers Watson Pennsylvania Inc. (f/k/a Towers, Perrin,
Forster & Crosby, Inc.), a Pennsylvania corporation.

 

“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Voting Interests” means Equity Interests issued by any other Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even if the right so to vote has been suspended by the happening of
such a contingency, and in any event, this definition shall at all times be
consistent with the meaning of “stock entitled to vote” as described in Treasury
Regulation Section 1.956-2(c)(2).

 

“Watson Wyatt” means Towers Watson Delaware Inc. (f/k/a Watson Wyatt Worldwide,
Inc.), a Delaware corporation.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereto,” “herein,” “hereof”

 

28

--------------------------------------------------------------------------------


 

and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  (a)  Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP or the adoption of IFRS (each an “Accounting Change”) would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such Accounting Change (subject to the approval of the Required
Lenders, not to be unreasonably withheld, conditioned or delayed); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such Accounting Change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such Accounting Change

 

29

--------------------------------------------------------------------------------


 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Company and its Subsidiaries or to the determination of any amount for the
Company and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Company is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein (provided that such entity
shall not be deemed to be a Subsidiary hereunder for any other purpose).

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Company pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Exchange Rates; Currency Equivalents.  (a) The
Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date (and shall give the Company
or the applicable Designated Borrower prompt written notice thereof) to be used
for calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the applicable
L/C Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Revolving Borrowing, conversion, continuation or prepayment of a
Eurocurrency Rate Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Revolving Borrowing, Eurocurrency Rate Loan or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be.

 

1.06                        Additional Alternative Currencies.  (a) The Company
or the applicable Designated Borrower may from time to time request that
Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a currency
other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars.  In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the consent of the
Administrative Agent and the Lenders; which consent shall not be unreasonably
withheld, conditioned or delayed but shall be subject to each Lender’s
then-existing capability to offer such currency generally to its corporate
borrowers, and

 

30

--------------------------------------------------------------------------------


 

in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the consent of the Administrative Agent
and the applicable L/C Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., seven (7) Business Days prior to
the date of the desired Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the applicable L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify such L/C Issuer thereof.  Each Lender
(in the case of any such request pertaining to Eurocurrency Rate Loans) or the
applicable L/C Issuer (in the case of a request pertaining to Letters of Credit)
shall notify the Administrative Agent, not later than 11:00 a.m., five (5)
Business Days after receipt of such request whether it consents to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 

(c)                                  Any failure by a Lender or an L/C Issuer,
as the case may be, to respond to such request within the time period specified
in the last sentence of Section 1.06(b) shall be deemed to be a refusal by such
Lender or such L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans
to be made or Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Lenders consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall promptly so
notify the Company and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Revolving Borrowings
of Eurocurrency Rate Loans; and if the Administrative Agent and the applicable
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall promptly so notify the Company and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances by such L/C
Issuer. If the Administrative Agent shall fail to obtain consent to any request
for an additional currency under this Section 1.06, the Administrative Agent
shall promptly so notify the Company.  Any specified currency of an Existing
Letter of Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.

 

1.07                        Change of Currency.  (a) Each obligation of the
Borrowers to make a payment denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall be redenominated into Euro at the time of such
adoption (in accordance with the EMU Legislation).  If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Revolving Borrowing
in the currency of such member state is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Revolving
Borrowing, at the end of the then current Interest Period.

 

31

--------------------------------------------------------------------------------


 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify in a written notice to the Company or the
applicable Designated Borrower to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

1.08                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.09                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.10                        Accounting Adjustments.  For each period of four
fiscal quarters ending next following the date of any Acquisition, for purposes
of determining the Consolidated Leverage Ratio, the consolidated results of
operations of the Company and its Subsidiaries shall include the results of
operations of the Person or assets subject to such Acquisition on a historical
pro forma basis to the extent information in sufficient detail concerning such
historical results of such Person or assets is reasonably available, and which
amounts shall include only adjustments reasonably satisfactory to Administrative
Agent and shall not include any synergies resulting from such Acquisition other
than those permitted pursuant to Regulation S-X of the SEC.

 

ARTICLE II.
COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Revolving Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Revolving Loan”) to the Borrowers in Dollars or in one or more
Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (iii) the aggregate Outstanding Amount of all
Revolving Loans

 

32

--------------------------------------------------------------------------------


 

denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under this Section 2.01. 
Revolving Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

 

2.02                        Borrowings, Conversions and Continuations of
Revolving Loans.

 

(a)                                  Each Revolving Borrowing, each conversion
of Revolving Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Company’s or the applicable
Designated Borrower’s irrevocable notice to the Administrative Agent, which may
be given by telephone.  Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Revolving Loans, (ii) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Revolving Loans.  Each telephonic notice by the Company
or the applicable Designated Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Revolving Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company or the applicable Designated Borrower.  Each Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Revolving
Borrowing of or conversion to Base Rate Revolving Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Each
Revolving Loan Notice (whether telephonic or written) shall specify (i) whether
the Company or the applicable Designated Borrower is requesting a Revolving
Borrowing, a conversion of Revolving Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Revolving Loans to be borrowed,
converted or continued, (iv) the Type of Revolving Loans to be borrowed or to
which existing Revolving Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) the currency of the
Revolving Loans to be borrowed, and (vii) if applicable and if such notice is
submitted by the Company on behalf of a Designated Borrower, the Designated
Borrower.  If the Company or the applicable Designated Borrower fails to specify
a currency in a Revolving Loan Notice requesting a Borrowing, then the Revolving
Loans so requested shall be made in Dollars.  If the Company fails to specify
the Borrower to whom the Revolving Loans shall be made in a Revolving Loan
Notice requesting a Borrowing, then the Revolving Loans so requested shall be
made to the Company.  If the Company or the applicable Designated Borrower fails
to specify a Type of Revolving Loan in a Revolving Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Revolving Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Revolving Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month.  Any

 

33

--------------------------------------------------------------------------------


 

automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans.  If the Company or the applicable Designated Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Revolving Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.  No Revolving Loan may
be converted into or continued as a Revolving Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Revolving
Loan and reborrowed in the other currency.

 

(b)                                 Following receipt of a Revolving Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
(and currency) of its Applicable Percentage of the applicable Revolving Loans,
and if no timely notice of a conversion or continuation is provided by the
Company or the applicable Designated Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
or continuation of Revolving Loans denominated in a currency other than Dollars,
in each case as described in the preceding subsection.  In the case of a
Revolving Borrowing, each Lender shall make the amount of its Revolving Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any Revolving Loan denominated in Dollars, and not later than the Applicable
Time specified by the Administrative Agent in the case of any Revolving Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Revolving Loan Notice.  Each Lender may, at its option, make any Loan
available to any Designated Borrower that is a Foreign Subsidiary by causing any
foreign or domestic branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
such Designated Borrower that is a Foreign Subsidiary to repay such Loan in
accordance with the terms of this Agreement or any obligation of such Lender
hereunder or the rights of any other party to the Credit Agreement in respect of
such Lender.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Administrative Agent shall make all funds so received available to
the Company or the applicable Designated Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of such Borrower on
the books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Company or the
applicable Designated Borrower; provided, however, that if, on the date the
Revolving Loan Notice with respect to such Borrowing denominated in Dollars is
given by the Company or the applicable Designated Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the applicable Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or

 

34

--------------------------------------------------------------------------------


 

redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Company or the applicable Designated Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurocurrency Rate Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company or the applicable
Designated Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)                                  After giving effect to all Revolving
Borrowings, all conversions of Revolving Loans from one Type to the other, and
all continuations of Revolving Loans as the same Type, there shall not be more
than twelve (12) Interest Periods in effect with respect to Revolving Loans.

 

2.03                        Letters of Credit.

 

(a)                                The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer, agrees, in reliance upon the agreements of
the Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Company or its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Company or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Company or the
applicable Designated Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Company or the applicable
Designated Borrower that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence.  Within the
foregoing limits, and subject to the terms and conditions hereof, the ability of
the Company or the applicable Designated Borrower to obtain Letters of Credit
shall be fully revolving, and accordingly the Company or the applicable
Designated Borrower may, during the foregoing period, obtain Letters of Credit
to replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.  On the Closing Date, all Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date, shall
be subject to and governed by the terms and conditions hereof.  The

 

35

--------------------------------------------------------------------------------


 

Company agrees to promptly notify the Administrative Agent of the designation of
any Lender or Affiliate of a Lender as an L/C Issuer.

 

(ii)                                  No L/C Issuer shall issue any Letter of
Credit, if:

 

(A)                              subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date.

 

(iii)                               No L/C Issuer shall be under any obligation
to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it (it being understood that the applicable L/C Issuer shall
promptly notify the Company and the Administrative Agent of any of the foregoing
events or circumstances);

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                                except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is in an initial
stated amount less than $250,000;

 

(D)                               except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;

 

(E)                                 such L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency;

 

(F)                                 such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; or

 

36

--------------------------------------------------------------------------------


 

(G)                                any Lender is at such time a Defaulting
Lender, unless each L/C Issuer having actual or potential Fronting Exposure with
respect to Letters of Credit issued (or then proposed to be issued) by it has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to each such L/C Issuer as to Letters of Credit issued (or then
proposed to be issued) by it (in its sole discretion) with the Company, the
applicable Designated Borrower or such Defaulting Lender to eliminate such L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to Section
2.17(a)(iv) with respect to the Defaulting Lender).

 

(iv)                              No L/C Issuer shall amend any Letter of Credit
if such L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof.

 

(v)                                 No L/C Issuer shall be under any obligation
to amend any Letter of Credit if (A) such L/C Issuer would not have any
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

 

(vi)                              Each L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included each L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to each L/C Issuer.

 

(b)                               Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company or the applicable
Designated Borrower delivered to the applicable L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company or
the applicable Designated Borrower.  Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable L/C Issuer:  (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by

 

37

--------------------------------------------------------------------------------


 

such beneficiary in case of any drawing thereunder; (G) the purpose and nature
of the requested Letter of Credit; and (H) such other matters as the applicable
L/C Issuer may reasonably require.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the applicable L/C Issuer may reasonably require. 
Additionally, the Company shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) (a) that the Administrative
Agent has received a copy of such Letter of Credit Application from the Company
or the applicable Designated Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof and (b) the Outstanding Amount of
all L/C Obligations as of such date.  Unless the applicable L/C Issuer has
received written notice from any Lender, the Administrative Agent, the Company
or a Designated Borrower, at least one (1) Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article IV shall not then be satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company, the
applicable Designated Borrower, or other applicable Subsidiary or such L/C
Issuer shall enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit (and upon the
Closing Date with respect to each Existing Letter of Credit), each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the applicable L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

 

(iii)                               If the Company or the applicable Designated
Borrower so requests in any applicable Letter of Credit Application, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the applicable L/C Issuer, neither the Company nor the applicable
Designated Borrower shall be required to make a specific request to such L/C
Issuer for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration

 

38

--------------------------------------------------------------------------------


 

Date; provided, however, that such L/C Issuer shall not permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender, the Company or any
Designated Borrower that one or more of the applicable conditions specified in
Section 4.03 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Company or the applicable Designated Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)                                Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the Company or the applicable Designated
Borrower and the Administrative Agent thereof.  In the case of a Letter of
Credit denominated in an Alternative Currency, the Company or the applicable
Designated Borrower shall reimburse the applicable L/C Issuer in such
Alternative Currency, unless (A) the applicable L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company or the applicable Designated Borrower shall have notified the applicable
L/C Issuer promptly following receipt of the notice of drawing that the Company
or the applicable Designated Borrower will reimburse such L/C Issuer in
Dollars.  In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the applicable L/C
Issuer shall notify the Company or the applicable Designated Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.  Not later than 11:00 a.m. on the date of any payment by
the applicable L/C Issuer under a Letter of Credit to be reimbursed in Dollars,
or the Applicable Time on the date of any payment by the applicable L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company or the applicable Designated Borrower shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency.  If the Company or
the applicable Designated Borrower fails to so reimburse the applicable L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars
in the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage

 

39

--------------------------------------------------------------------------------


 

thereof.  In such event, the Company or the applicable Designated Borrower shall
be deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Revolving Loan Notice).  Any notice given by
the applicable L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose pursuant to Section 2.16(c)) for
the account of the applicable L/C Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Revolving Loan to the
Company or the applicable Designated Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Company or the applicable Designated Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the applicable L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

 

(iv)                              Until each Lender funds its Revolving Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Percentage of such amount shall be solely for the
account of the applicable L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have against the applicable L/C Issuer, the
Company, any Subsidiary or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or the termination of the

 

40

--------------------------------------------------------------------------------


 

Commitments, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Company
or the applicable Designated Borrower of a Revolving Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Company or the applicable Designated Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the applicable L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(d)                               Repayment of Participations.

 

(i)                                     At any time after the applicable L/C
Issuer has made a payment under any Letter of Credit and has received from any
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of such L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.  The
obligations of the

 

41

--------------------------------------------------------------------------------


 

Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)                                Obligations Absolute.  The obligation of the
Company or the applicable Designated Borrower to reimburse the applicable L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Company, any Designated Borrower or any
other Subsidiary of the Company may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer, or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the applicable L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by such L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the
Company, any Designated Borrower or any other Subsidiary of the Company or in
the relevant currency markets generally; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company, any Designated Borrower or any other Subsidiary of
the Company.

 

The Company or the applicable Designated Borrower shall promptly examine a copy
of each Letter of Credit and each amendment thereto that is delivered to it and,
in the event of any claim of noncompliance with the instructions of the Company
or the applicable Designated Borrower or other irregularity, the Company or the
applicable Designated Borrower will

 

42

--------------------------------------------------------------------------------


 

immediately notify the applicable L/C Issuer.  The Company or the applicable
Designated Borrower shall be conclusively deemed to have waived any such claim
against the applicable L/C Issuer and its correspondents unless such notice is
given as aforesaid.

 

(f)                                  Role of L/C Issuer.  Each Lender, the
Company and each Designated Borrower agree that, in paying any drawing under a
Letter of Credit or the applicable L/C Issuer shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit or a related sight draft) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
applicable L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or permitted assignee of the
applicable L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Company and
each Designated Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Company’s or the applicable Designated Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement.  None of the applicable L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company or the applicable Designated Borrower may
have a claim against such L/C Issuer and such L/C Issuer may be liable to the
Company or the applicable Designated Borrower, as the case may be, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company or the applicable Designated Borrower
which the Company or the applicable Designated Borrower proves were caused by
such L/C Issuer’s willful misconduct or gross negligence as determined by a
court of competent jurisdiction by a final and nonappealable judgment or such
L/C Issuer’s willful or grossly negligent failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the applicable
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                               Applicability of ISP.  Unless otherwise
expressly agreed by the applicable L/C Issuer and the Company or the applicable
Designated Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

 

43

--------------------------------------------------------------------------------


 

(h)                               Letter of Credit Fees.  The Company shall, on
and after the Closing Date, pay to the Administrative Agent for the account of
each Lender in accordance with its Applicable Percentage, in Dollars, a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to
the Applicable Rate times the Dollar Equivalent of the actual daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral arrangements satisfactory to the applicable L/C Issuer
pursuant to this Section 2.03 shall be payable, to the maximum extent permitted
by applicable Laws, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.17(a)(v), with the balance of such fee, if any,
payable to such L/C Issuer for its own account.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09. 
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit (or the
Closing Date with respect to each Existing Letter of Credit), on the Letter of
Credit Expiration Date and thereafter on demand and (ii) computed on a quarterly
basis in arrears.  If there is any change in the Applicable Rate during any
quarter, the actual daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

(i)                                   Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Company or the applicable
Designated Borrower shall, on and after the Closing Date, pay directly to each
L/C Issuer for its own account, in Dollars, a fronting fee with respect to each
Letter of Credit (other than Existing Letters of Credit), at the rate per annum
specified in the Joint Fee Letter, computed on the Dollar Equivalent of the
actual daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears.  Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the actual daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09.  In addition, the
Company or the applicable Designated Borrower shall, on and after the Closing
Date, pay directly to each L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect with respect to each Letter of Credit.  The Company
or applicable Subsidiary shall have paid or will pay directly to each L/C Issuer
that has issued an Existing Letter of Credit for its own account a fronting fee
with respect to each applicable Existing Letter of Credit in accordance with the
terms agreed with such L/C Issuer.  In addition, the Company or applicable
Subsidiary shall pay directly to each L/C Issuer that has issued an Existing
Letter of Credit for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such Existing L/C

 

44

--------------------------------------------------------------------------------


 

Issuer relating to letters of credit as from time to time in effect.  Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

 

(j)                                   Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Designated Borrower
or other Subsidiary of the Company, the Company shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit.  The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Designated Borrowers and other if its Subsidiaries
inures to the benefit of the Company, and that the Company’s business derives
substantial benefits from the businesses of such Designated Borrowers and such
other of its Subsidiaries.

 

(l)                                   Letters of Credit Reports.  For so long as
any Letter of Credit issued by an L/C Issuer is outstanding, such L/C Issuer
shall deliver to the Administrative Agent on the last Business Day of each
calendar month, and on each date that an L/C Credit Extension occurs with
respect to any such Letter of Credit, a report in the form of Exhibit J hereto,
appropriately completed with the information for every outstanding Letter of
Credit issued by such L/C Issuer.  The Administrative Agent shall deliver to the
Lenders on a monthly basis a report of all outstanding Letters of Credit.

 

2.04                        Swing Line Loans.

 

(a)                                  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Company from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that (i) after giving effect to any
Swing Line Loan, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, and (y) the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, (ii) the Swing Line Lender shall not be under any obligation to make
any such Swing Line Loan if any Lender is at such time a Defaulting Lender,
unless the Swing Line Lender has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the Swing Line Lender (in its sole
discretion) with the Company or such Defaulting Lender to eliminate such Swing
Line Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Swing Line Loan then proposed to be made or that Swing Line Loan and all
other Swing Line Loans then outstanding as to which the Swing Line Lender has
actual or potential Fronting Exposure, as it may elect in its sole discretion;
and provided, further,

 

45

--------------------------------------------------------------------------------


 

that the Company shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Company may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Company’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 or a whole multiple of $50,000
in excess thereof, and (ii) the requested borrowing date, which shall be a
Business Day.  Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
Same Day Funds.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Company (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Revolving Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Revolving Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02.  The Swing Line Lender shall furnish the Company with a copy of
the applicable Revolving Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Lender shall make an amount equal to its
Applicable Percentage of the

 

46

--------------------------------------------------------------------------------


 

amount specified in such Revolving Loan Notice available to the Administrative
Agent in Same Day Funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan pursuant to
Section 2.16(c)) for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Revolving Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Revolving Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing. 
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Revolving Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be.  A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

 

47

--------------------------------------------------------------------------------


 

(d)           Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Company shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05        Prepayments.  (a) Each Borrower may, upon notice from the Company to
the Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty, and without
reduction of the Aggregate Commitments; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Revolving Loans; (ii) any
prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $2,000,000 or a
whole multiple of $500,000 in excess thereof; and (iv) any prepayment of Base
Rate Revolving Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Revolving Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Revolving Loans.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.

 

48

--------------------------------------------------------------------------------


 

If such notice is given by the Company, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.17, each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Applicable Percentages.

 

(b)           The Company may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty, and
without reduction of the Swing Line Sublimit or the Aggregate Commitments;
provided that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000 or,
if the amount of Swing Line Loans outstanding on the date of such prepayment
(before giving effect to any such prepayment) is less than $100,000, then such
prepayment may be for the full amount of such Swing Line Loans outstanding. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(c)           If the Administrative Agent notifies the Company at any time that
the Total Outstandings at such time exceed an amount equal to 100% of the
Aggregate Commitments then in effect, and, within five (5) Business Days after
receipt of such notice, the Company and the applicable Designated Borrower shall
prepay Loans and/or the Company and the applicable Designated Borrower shall
Cash Collateralize the L/C Obligations in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Aggregate Commitments then in effect, and without reduction
of the Aggregate Commitments or the Letter of Credit Sublimit; provided,
however, that, subject to the provisions of Section 2.16(a)(ii), no Borrower
shall be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.  The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations to the extent reasonably determined by the Administrative Agent to
be necessary.

 

(d)           The Administrative Agent shall notify the Company at any time that
the Outstanding Amount of all Loans and L/C Obligations denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within five (5) Business
Days after receipt of such notice, the Borrowers shall prepay Loans or Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Alternative Currency Sublimit then in effect, but without reduction
of the Alternative Currency Sublimit.

 

49

--------------------------------------------------------------------------------


 

2.06        Termination or Reduction of Commitments.  The Company may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than
11:00 a.m. five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, (iii) the Company shall
not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments as reduced, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Alternative Currency
Sublimit, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the
amount of the Aggregate Commitments as reduced, such Sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  The amount of any such Aggregate Commitment
reduction shall not be applied to the Alternative Currency Sublimit, the Letter
of Credit Sublimit or the Swing Line Sublimit unless otherwise specified by the
Company.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

2.07        Repayment of Loans.  (a) Each Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Revolving Loans made to such
Borrower outstanding on such date.

 

(b)           The Company shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.

 

2.08        Interest.  (a) Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in the
case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost; (ii) each Base Rate Revolving Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)           (i)            If any amount of principal of any Loan is not paid
when due, whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (after the expiration of
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the

 

50

--------------------------------------------------------------------------------


 

request of the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(d)           For the purposes of the Interest Act (Canada), (i) whenever a rate
of interest or fee rate hereunder is calculated on the basis of a year (the
“deemed year”) that contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest or fee rate shall be
expressed as a yearly rate by multiplying such rate of interest or fee rate by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the deemed year, (ii) the principle of deemed reinvestment
of interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

 

2.09        Fees.  In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

 

(a)           Commitment Fee.  The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Revolving Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17.  The commitment fee shall
accrue at all times during the Commitment Fee Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the Closing Date, and on the last day of the Availability
Period.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

(b)           Other Fees.  The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times

 

51

--------------------------------------------------------------------------------


 

specified in the Fee Letters.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever absent manifest error in
calculation by the Administrative Agent or the Lenders.

 

2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.  (a) All computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to the Eurocurrency Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), or, in the case of interest in respect of Revolving Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice.  Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i)(A) the Consolidated Leverage Ratio as calculated by
the Company as of any applicable date was inaccurate and (B) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, each Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the applicable L/C Issuer as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period; and
(ii)(A) the Consolidated Leverage Ratio as calculated by the Company as of any
applicable date was inaccurate and (B) a proper calculation of the Consolidated
Leverage Ratio would have resulted in lower pricing for such period, the
Applicable Rate shall be adjusted as of the date of receipt by the
Administrative Agent of a Compliance Certificate reflecting such proper
calculation.  This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII.  The Borrowers’
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

 

2.11        Evidence of Debt.  (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect

 

52

--------------------------------------------------------------------------------


 

to the Obligations.  In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records.  Each Lender may attach schedules to a
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12        Payments Generally; Administrative Agent’s Clawback.  (a) General. 
All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein.  Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States.  If,
for any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

53

--------------------------------------------------------------------------------


 

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Revolving Borrowing of Eurocurrency Rate Loans
(or, in the case of any Revolving Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Revolving Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Revolving
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Revolving Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Revolving Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in Same
Day Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing,  and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to such Revolving Borrowing.  If such Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays its share of the applicable Revolving Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan included in such Revolving Borrowing.  Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(ii)           Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or any L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such L/C Issuer, as the case may
be, the amount due.  In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to

 

54

--------------------------------------------------------------------------------


 

such Borrower by the Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Revolving Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Revolving Loan, to purchase its
participation or to make its payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Revolving Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and other amounts owing them, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral (and proceeds thereof) in respect of obligations relating to Letters
of Credit and Swing Line Loans (including related Lender participation
obligations) provided for in Section 2.16, or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Loans or subparticipations in L/C Obligations or

 

55

--------------------------------------------------------------------------------


 

Swing Line Loans to any assignee or participant, other than to a Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

2.14        Designated Borrowers.  (a)  Effective as of the Closing Date, each
of Watson Wyatt and Towers Perrin shall be a “Designated Borrower” hereunder and
may receive Loans for its account on the terms and conditions set forth in this
Agreement.

 

(b)           The Company may at any time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
wholly-owned Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit H (a
“Designated Borrower Request and Assumption Agreement”); provided, however, that
the Company may not have more than five (5) Designated Borrowers at any time;
and provided further that no Subsidiary organized under the Laws of Canada may
become a Designated Borrower.  The parties hereto acknowledge and agree that
prior to any Applicant Borrower becoming entitled to utilize the credit
facilities provided for herein the Administrative Agent and the Lenders shall
have received, with respect to each designation of a wholly-owned Subsidiary as
a Designated Borrower, such supporting resolutions, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent or the Required Lenders in their reasonable discretion
and consistent with the requirement of Article IV, and Notes signed by such new
Borrowers to the extent any Lenders so require.  If the Administrative Agent and
each Lender approve in writing (such approval not to be unreasonably withheld,
conditioned or delayed) that an Applicant Borrower shall be entitled to receive
Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit I (a “Designated Borrower Notice”) to the Company and the
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Designated Borrower for purposes hereof, whereupon each of the
Lenders agrees to permit such Designated Borrower to receive Loans hereunder, on
the terms and conditions set forth herein, and each of the parties agrees that
such Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement.

 

(c)           The Obligations of the Company and each Designated Borrower that
is a Domestic Subsidiary shall be joint and several in nature; therefore, the
Company and each Designated Borrower that is Domestic Subsidiary shall be
jointly and severally liable for all of the Obligations, including in respect of
all Loans to Designated Borrowers that are Foreign Subsidiaries.  The
Obligations of all Designated Borrowers that are Foreign Subsidiaries shall be

 

56

--------------------------------------------------------------------------------


 

several in nature, and in no event shall any such Designated Borrower that is a
Foreign Subsidiary be jointly and severally liable for the Obligations of the
Company or any Designated Borrower that is a Domestic Subsidiary.

 

(d)           Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.14 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders, to any such Designated Borrower
hereunder.  Any acknowledgment, consent, direction, certification or other
action which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein.  Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.

 

(e)           The Company may from time to time, upon not less than 15 Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

 

2.15        Increase in Commitments.

 

(a)           Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Company may from time to time, request an increase in the Aggregate
Commitments by an amount (for all such requests) not exceeding $250,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $25,000,000, and (ii) the Company may make a maximum of five such requests. 
At the time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

 

(b)          Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

 

(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuers and the Swing Line Lender (which approvals shall not be

 

57

--------------------------------------------------------------------------------


 

unreasonably withheld, conditioned or delayed), the Company may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.

 

(d)          Increase Effective Date and Allocations.  If the Aggregate
Commitments are increased in accordance with this Section, the Administrative
Agent and the Company shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Company and the Lenders of the final allocation
of such increase and the Increase Effective Date.  No such increase in the
Aggregate Commitments shall increase any of the Alternative Currency Sublimit,
the Letter of Credit Sublimit or the Swing Line Sublimit.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Company shall deliver to the Administrative Agent a
certificate of, or on behalf of, each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) in the
case of the Company, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects (except, if a
qualifier relating to materiality, Material Adverse Effect or a similar concept
applies, such representation or warranty shall be required to be true and
correct in all respects) on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (except,
if a qualifier relating to materiality, Material Adverse Effect or a similar
concept applies, such representation or warranty shall be required to be true
and correct in all respects) as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
Section 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(B) no Default exists.  The Borrowers shall prepay any Revolving Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.

 

(f)            (f)            Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.16        Cash Collateral.

 

(a)           Certain Credit Support Events.  (i) Upon the request of the
Administrative Agent or any L/C Issuer (A) if such L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (B) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Company shall,
in each case, promptly Cash Collateralize the then Outstanding Amount of all L/C
Obligations.

 

58

--------------------------------------------------------------------------------


 

(ii)           At any time that there shall exist a Defaulting Lender, promptly
upon the request of the Administrative Agent, an L/C Issuer or the Swing Line
Lender, the Company or the applicable Designated Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(iii)           In addition, if the Administrative Agent notifies the Company at
any time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within five
(5) Business Days after receipt of such notice, the Company or the applicable
Designated Borrower shall Cash Collateralize the L/C Obligations in an amount
equal to the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of America.  The Company, and
to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest (subject to
Permitted Liens) in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby (including by reason of
exchange rate fluctuations), the Company, the applicable Designated Borrower or
the relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following the earlier of (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) and (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not

 

59

--------------------------------------------------------------------------------


 

be released during the continuance of a Default or Event of Default (and
following application as provided in this Section 2.16 may be otherwise applied
in accordance with Section 8.03), and (y) the Person providing Cash Collateral
and the applicable L/C Issuer or Swing Line Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

2.17        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the applicable L/C
Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the applicable L/C Issuer or Swing Line
Lender, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Company may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall

 

60

--------------------------------------------------------------------------------


 

be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)          Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Loans of that Lender.

 

(b)           Defaulting Lender Cure.  If the Company, the Administrative Agent,
Swing Line Lender and the L/C Issuers agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

61

--------------------------------------------------------------------------------


 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of the
respective Borrowers hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
any Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by such
Borrower or the Administrative Agent, as the case may be, upon the basis of the
relevant information and documentation that is delivered to the Company or the
Administrative Agent pursuant to subsection (e) below.

 

(ii)           If any Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the Code or other applicable
Law and the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code and other applicable Law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
Administrative Agent, Lender or the applicable L/C Issuer as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(iii)          If any Borrower or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall make such deductions and (iii) such Borrower
shall timely pay the full amount so withheld or deducted by it to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by such Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

62

--------------------------------------------------------------------------------


 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Tax Indemnifications.

 

(i)            Without limiting the provisions of subsection (a) or (b) above,
each Borrower shall, and does hereby, indemnify the Administrative Agent, each
Lender and each L/C Issuer, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.01) withheld or deducted
by such Borrower or the Administrative Agent or paid by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  Each Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to a
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and each L/C Issuer shall, and does hereby, indemnify each Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor for the full amount of any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Borrower
or the Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to such
Borrower or the Administrative Agent pursuant to subsection (e).  Each Lender
and each L/C Issuer hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or such L/C Issuer,
as the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).  The agreements
in this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or an L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

63

--------------------------------------------------------------------------------


 

(d)           Evidence of Payments.  Upon request by a Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, such Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Each Lender and each L/C Issuer shall deliver to the Company and
to the Administrative Agent, at the time or times prescribed by applicable Laws
or when reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Laws or
by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit the Company or the Administrative Agent, as
the case may be, to determine (A) whether or not payments made by the respective
Borrowers hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s or L/C Issuer’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender or such L/C Issuer by the respective Borrowers pursuant to this Agreement
or otherwise to establish such Lender’s or such L/C Issuer’s status for
withholding tax purposes in the applicable jurisdictions.

 

(ii)           Without limiting the generality of the foregoing, if a Borrower
is resident for tax purposes in the United States,

 

(A)          any Lender or any L/C Issuer that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Company and the Administrative Agent executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Company or the Administrative
Agent as will enable such Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender or such L/C Issuer is subject to
backup withholding or information reporting requirements; and

 

(B)           Each Foreign Lender and each L/C Issuer that is a Foreign Lender
that is entitled under the Code or any applicable treaty to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender or such L/C Issuer becomes a Lender under
this Agreement (and from time to time thereafter upon the request of the Company
on behalf of such Borrower or the Administrative Agent, but only if

 

64

--------------------------------------------------------------------------------


 

such Foreign Lender or such L/C Issuer is legally entitled to do so), whichever
of the following is applicable:

 

(I)           duly completed and executed originals of Internal Revenue Service
Form W-8BEN, or any successor form thereto claiming eligibility for benefits of
an income tax treaty to which the United States is a party;

 

(II)           duly completed and executed originals of Internal Revenue Service
Form W-8ECI, or any successor form thereto;

 

(III)         executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation;

 

(IV)         in the case of a Foreign Lender or L/C Issuer claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender or such L/C Issuer is not
(A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of such Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) duly completed and executed originals
of Internal Revenue Service Form W-8BEN, or any successor form thereto; or

 

(V)           duly completed and executed originals of any other form prescribed
by applicable Laws as a basis for claiming exemption from or a reduction in
United States Federal withholding tax together with such supplementary
documentation as may be prescribed by applicable Laws to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

(iii)          If a payment made to a Lender by or on account of any obligation
hereunder would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company or the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this subsection (iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement (and thus not limited to amendments or successor provisions that are
substantively comparable to Sections 1471-1474 of the Code as in effect on the
date hereof).

 

65

--------------------------------------------------------------------------------


 

(iv)          Each Lender and each L/C Issuer shall promptly (A) notify the
Company and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender or such L/C Issuer, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws of any jurisdiction that any Borrower or the Administrative
Agent make any withholding or deduction for Taxes from amounts payable to such
Lender or such L/C Issuer.

 

(v)           Each of the Borrowers shall promptly deliver to the Administrative
Agent or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Closing Date (or such later date on which it first
becomes a Borrower), and in a timely fashion thereafter, such documents and
forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or an L/C Issuer, or have any
obligation to pay to any Lender or any L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or such L/C Issuer,
as the case may be.  If the Administrative Agent, any Lender or any L/C Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or any L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other Person.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the

 

66

--------------------------------------------------------------------------------


 

Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Revolving Loans to
Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) each Borrower shall, following demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all such Eurocurrency Rate Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent, upon receipt of the copy of the demand made by the
Lender to the Company, shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, each Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03        Inability to Determine Rates.  If, prior to the commencement of any
Interest Period for any Eurocurrency Rate Loan, the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) deposits (whether in Dollars
or an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender.  Thereafter, until the Administrative Agent shall
notify the Borrowers and the Lenders that the circumstances giving rise to such
notice no longer exist, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in

 

67

--------------------------------------------------------------------------------


 

determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, each Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a Revolving Borrowing of Base
Rate Loans in the amount specified therein.

 

3.04        Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by
Section 3.04(e) and (B) the requirements of the Bank of England and the
Financial Services Authority or the European Central Bank reflected in the
Mandatory Cost, other than as set forth below) or any L/C Issuer;

 

(ii)           subject any Lender or any L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such L/C Issuer);

 

(iii)          result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or

 

(iv)          impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Company or the
applicable Designated Borrower will pay to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender

 

68

--------------------------------------------------------------------------------


 

or such Lender’s or the L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Company or the applicable
Designated Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error.  The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six (6) months prior to the date that such Lender or such L/C Issuer, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)           Additional Reserve Requirements.  The Company or the applicable
Designated Borrower will pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive, absent manifest error), and (ii) as long as
such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive, absent manifest error which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Company shall have received at least 10 days’ prior notice (with a copy to the

 

69

--------------------------------------------------------------------------------


 

Administrative Agent) of such additional interest or costs from such Lender.  If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.

 

3.05        Compensation for Losses.  Within ten (10) days after receipt by a
Borrower of demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Company or the applicable Designated Borrower will compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;

 

(c)           any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Company or the applicable Designated Borrower will pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or

 

70

--------------------------------------------------------------------------------


 

such L/C Issuer, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be.  The Company or each applicable Designated Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or any L/C Issuer in
connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.

 

3.07        Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.  The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

(i)            executed counterparts of this Agreement, the Company Guaranty and
the Subsidiary Guaranty, sufficient in number for distribution to the
Administrative Agent, each Lender and the Company;

 

(ii)           Notes executed by the Borrowers in favor of each Lender
requesting Notes;

 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

 

71

--------------------------------------------------------------------------------


 

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect, which such jurisdictions are set forth on Schedule
4.01(a)(iv);

 

(v)           (i) an opinion of Hunton & Williams LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance satisfactory to the Administrative Agent and the Required Lenders; and
(ii) an opinion of general counsel to the Company, addressed to the
Administrative Agent and each Lender, in form and substance satisfactory to the
Administrative Agent and the Required Lenders;

 

(vi)          opinions of local counsel to the Loan Parties in the States of
Delaware, Pennsylvania, and such other jurisdictions as are required for the
states of organization of each Subsidiary Guarantor, in form and substance
satisfactory to the Administrative Agent and the Required Lenders;

 

(vii)         a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all material governmental, shareholder and third party
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

 

(viii)        a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

 

(ix)           a certificate signed by a Responsible Officer of the Company
certifying as to the absence of any action, suit, investigation or proceeding
pending or, to the knowledge of the Company, threatened in writing, in any court
or before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect;

 

(x)            a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Company ended on June 30, 2011 signed by a Responsible
Officer of the Company and attaching a copy of the Audited Financial Statements;

 

(xi)           evidence that the Existing Credit Agreement has been or
concurrently with the Closing Date is being terminated and all Liens securing
obligations under the Existing

 

72

--------------------------------------------------------------------------------


 

Credit Agreement have been or concurrently with the Closing Date are being
released; and

 

(xii)          such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuers, the Swing Line Lender or
the Required Lenders reasonably may require.

 

(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(c)           Unless waived by the Administrative Agent, the Company shall have
paid all actual and reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

 

(d)          No Law shall be applicable, which in the reasonable judgment of the
Administrative Agent, could restrain, prevent or impose any material adverse
conditions on the Company and its Subsidiaries or that could seek or threaten
any of the foregoing.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required hereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the Closing Date specifying
its objection thereto.

 

4.02        Conditions to All Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(a)           The representations and warranties of (i) the Borrowers contained
in Article V and (ii) each Loan Party contained in each other Loan Document or
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except that (w) if a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies, such
representation or warranty shall be required to be true and correct in all
respects, (x) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and (y) for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.

 

73

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)           If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.14 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.

 

(e)           In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuers (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

Except as otherwise provided in Section 5.20, each Borrower represents and
warrants to the Administrative Agent and the Lenders that:

 

5.01        Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite corporate or other
organizational power and authority to (i) carry on its business as now conducted
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a) (with respect only to Subsidiaries other than Loan Parties),
(b)(i) or (c), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Liens (if
any) created under this Agreement or any other Loan Document) under, or require
any payment to be

 

74

--------------------------------------------------------------------------------


 

made under (i) any Contractual Obligation constituting any indenture, agreement
or other instrument to which such Loan Party is a party or affecting such Loan
Party or the properties of such Person or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law
applicable to such Loan Party, in the case of each of clauses (b) and (c) which
could reasonably be expected to have a Material Adverse Effect.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document to which such Loan Party is a party, except
those as have been obtained or made and are in full force and effect.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so executed and delivered will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable against each Loan
Party that is party thereto in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, Debtor
Relief Laws or similar Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of such Persons as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.  The Parties hereto acknowledge and agree that after the Closing
Date the representations and warranties contained in this Section 5.05(a) shall
refer to the Company and its Subsidiaries and the financial statements most
recently delivered by the Company and its Subsidiaries pursuant to
Section 6.01(a).

 

(b)          The unaudited consolidated balance sheets of the Company and its
Subsidiaries dated June 30, 2011, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of such Persons as of the date thereof and their results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments.  Schedule
5.05 sets forth all material indebtedness and other liabilities, direct or
contingent, of such Persons not set forth in such financial statements,
including liabilities for taxes, material commitments and Indebtedness.  The
Parties hereto

 

75

--------------------------------------------------------------------------------


 

acknowledge and agree that after the Closing Date the representations and
warranties contained in this Section 5.05(b) shall refer to the Company and its
Subsidiaries and the financial statements required to be delivered by the
Company and its Subsidiaries pursuant to Section 6.01(b).

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Company or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to draw into question the validity or
enforceability of this Agreement or any other Loan Document or of any Lien
granted hereunder or thereunder, or (b) either individually or in the aggregate,
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.

 

5.07        No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08        Ownership of Property; Liens.  Each of the Company and each
Subsidiary has good record to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
Permitted Liens and such other defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Company and its Subsidiaries is subject to no Liens, other than
Permitted Liens.

 

5.09        Environmental Compliance.  The Company and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.10        Insurance.  The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or the applicable
Subsidiary operates.

 

5.11        Taxes.  The Company and its Subsidiaries have filed all foreign,
Federal, state and other material tax returns and reports required to be filed,
and have paid all foreign, Federal, state and other material taxes, assessments,
fees and other governmental charges levied or

 

76

--------------------------------------------------------------------------------


 

imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed tax assessment against
the Company or any Subsidiary that could reasonably be expected to result in a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement with a Person that is not a Loan Party or a
Subsidiary thereof, except as set forth on Schedule 5.11.

 

5.12        ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service.  To the best knowledge of the
Company, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

 

(b)           There are no pending or, to the knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred, and neither the Company nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Company and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Company nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.

 

5.13        Subsidiaries; Equity Interests.  As of the Closing Date, the Company
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the

 

77

--------------------------------------------------------------------------------


 

outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by a Loan Party or another Subsidiary
of the Company in the amounts specified on Part (a) of Schedule 5.13 free and
clear of all Liens (other than Permitted Liens that attach to all assets of the
holder of such Equity Interests).  The Company has no equity investments in any
other corporation or entity other than those specifically disclosed in Part (b)
of Schedule 5.13.  All of the outstanding Equity Interests in the Company have
been validly issued and are fully paid and nonassessable.

 

5.14        Margin Regulations; Investment Company Act.

 

(a)           No Borrower is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit, not
more than 25% of the value of the assets (either of the applicable Borrower only
or of the Company and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between any Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

 

(b)           None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15        Disclosure.  The Company has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time and based only on information currently available at
the time of the making thereof.

 

5.16        Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

5.17        Taxpayer Identification Number; Other Identifying Information.  The
true and correct U.S. taxpayer identification number of the Company and each
Designated Borrower that is a Domestic Subsidiary and a party hereto on the
Closing Date is set forth on Schedule 10.02.  The true and correct unique
identification number of each Designated Borrower that is a Foreign Subsidiary
and a party hereto on the Closing Date that has been issued by its jurisdiction
of organization and the name of such jurisdiction are set forth on Schedule
5.17.

 

5.18        Intellectual Property; Licenses, Etc.  The Company and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, which conflict, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Company, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person, which
infringement, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.  No claim or litigation regarding
any of the foregoing is pending or, to the knowledge of the Company, threatened
in writing, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

5.19        OFAC.  No Loan Party (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nations and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Asset Control regulation or executive order.

 

5.20        Representations as to Foreign Obligors.  Each of the Company and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

 

(a)           Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts. 
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

 

79

--------------------------------------------------------------------------------


 

(b)           The Applicable Foreign Obligor Documents are in proper legal form
under the applicable Laws of the jurisdiction in which such Foreign Obligor is
organized and existing for the enforcement thereof against such Foreign Obligor
under the Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents, except as may be limited by applicable bankruptcy,
insolvency, moratorium, Debtor Relief Laws or similar Laws affecting the
enforcement of creditors’ rights generally and by general principles of equity. 
It is not necessary to ensure the legality, validity, enforceability, priority
or admissibility in evidence of the Applicable Foreign Obligor Documents that
the Applicable Foreign Obligor Documents be filed, registered or recorded with,
or executed or notarized before, any court or other authority in the
jurisdiction in which such Foreign Obligor is organized and existing or that any
registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.

 

(c)           There is no material tax, levy, impost, duty, fee, assessment or
other governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.

 

(d)           The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (other than indemnities and other similar contingent
obligations surviving the termination of this Agreement for which no claim has
been made and which are unknown and not calculable at the time of termination
and those obligations under any Swap Contract), the Company shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:

 

80

--------------------------------------------------------------------------------


 

6.01        Financial Statements.  Deliver to the Administrative Agent (with
sufficient copies for each Lender), in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

 

(a)           as soon as available, but in any event no later than the earlier
of (x) five (5) days after the date on which the consolidated financial
statements for each fiscal year are required to be filed with the SEC under the
Securities Exchange Act of 1934 and (y) 90 days after the end of such fiscal
year of the Company (commencing with the fiscal year ended June 30, 2012), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

 

(b)          as soon as available, but in any event no later than the earlier of
(x) five (5) days after the date on which the consolidated financial statements
for each of the first three fiscal quarters of each fiscal year of the Company
are required to be filed with the SEC under the Securities Exchange Act of 1934
and (y) 50 days after the end of such fiscal quarter of the Company (commencing
with the fiscal quarter ended September 30, 2011), a consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the Company’s fiscal year then ended, in each case
setting forth in each case in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to Section
6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent (with sufficient copies for each Lender), in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer,

 

81

--------------------------------------------------------------------------------


 

chief financial officer, treasurer or controller of the Company (which delivery
may, unless the Administrative Agent, or a Lender requests executed originals,
be by electronic communication including fax or email and shall be deemed to be
an original authentic counterpart thereof for all purposes);

 

(b)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports or management letters submitted to
the board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in connection with the accounts or books of
the Company or any Subsidiary, or any audit of any of them;

 

(c)           promptly after the same become publicly available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Company, and copies of all annual, regular,
periodic and special reports and registration statements which the Company may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

 

(d)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(e)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and

 

(f)            promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent (with sufficient copies for any requesting
Lender) for the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such

 

82

--------------------------------------------------------------------------------


 

documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or Information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any of the Borrowers or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Each Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC”, each Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to such Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information”.  Notwithstanding the foregoing, no
Borrower shall be under any obligation to mark any Borrower Materials “PUBLIC.”

 

6.03        Notices.  Promptly notify the Administrative Agent and each Lender
(in each case, after a Responsible Officer or other officer or employee
designated to have authority over such matters receives notice or obtains
knowledge thereof):

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;

 

83

--------------------------------------------------------------------------------


 

(c)           of the occurrence of any ERISA Event that has resulted in, or
could reasonably be expected to result in, liability of any Borrower or any
ERISA Affiliate in an aggregate amount in excess of the Threshold Amount; and

 

(d)           of any material change in accounting policies or financial
reporting practices by the Company or any Subsidiary, including any
determination by the Company referred to in Section 2.10(b).

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with reasonable particularity any and all provisions of this Agreement
and any other Loan Document that have been breached.

 

6.04        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless (i) the same are being contested in good faith by
appropriate proceedings diligently conducted, (ii) adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary, and
(iii) the failure to make such payment pending such contest could not reasonably
be expected to result in a Material Adverse Effect; (b) all lawful claims which,
if unpaid, would by law become a Lien upon its property, unless (i) the same are
being contested in good faith be appropriate proceedings diligently conducted,
(ii) adequate reserves in accordance with GAAP are being maintained by the
Company or such Subsidiary and (iii) the failure to make such payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect; and (c) all Indebtedness (other than Indebtedness the non-payment of
which would not violate Section 8.01(e)), as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

 

6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
ordinary course of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except, in the case of each of clause (a) and (b), where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Company (other than PCIC or
Stone Mountain

 

84

--------------------------------------------------------------------------------


 

providing errors and omissions insurance covering such loss or damage, in such
amounts and structured with reinsurance and supplemental coverage as is
materially equivalent to the coverage in effect on the Closing Date or in
amounts or with program structures which provide such coverage as is customarily
carried by Persons in the same or similar business or in amounts or with program
structures which provide such coverage as is customarily carried by Persons in
the same or similar business) insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons and endeavoring to provide for not less than 30 days’ prior notice to
the Administrative Agent of termination, lapse or cancellation of such insurance
(or for ten (10) days’ prior notice in the case of termination, lapse or
cancellation of such insurance by reason of nonpayment).

 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees, in each
case, applicable to it or to its business or property, except in such instances
in which (a) such requirement of Law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted;
or (b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

6.09        Books and Records.  Maintain books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be.

 

6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company; provided, however, that so long as no Event of Default has occurred and
is continuing, the Company shall only be required to reimburse the
Administrative Agent and the Lenders for the cost of once such visit and
examination per fiscal year of the Company; provided further that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.

 

6.11        Additional Subsidiary Guarantors.  Notify the Administrative Agent
at the time that any Person becomes a Domestic Subsidiary, and promptly
thereafter (and in any event within 60 days), cause such Person to (i) become a
Subsidiary Guarantor by executing and delivering to the Administrative Agent a
Subsidiary Guaranty Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in clauses (iii)
and (iv) of Section 4.01(a) and favorable opinions of counsel to such Person
(which shall cover, among other things,

 

85

--------------------------------------------------------------------------------


 

the legality, validity, binding effect and enforceability of the documentation
referred to in clause (i)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (other than indemnities and other similar contingent
obligations surviving the termination of this Agreement for which no claim has
been made and which are unknown and not calculable at the time of termination
and those obligations under any Swap Contract), the Company shall not, nor shall
it permit any Subsidiary to, directly or indirectly:

 

7.01        Liens.  On or after the Closing Date, create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)          Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

 

(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)           Liens and deposits to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

 

(g)          easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case

 

86

--------------------------------------------------------------------------------


 

materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(h)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 

(i)            any interest or title of a lessor under, and Liens arising from
Uniform Commercial Code financing statements (or equivalent filings,
registration or agreements in foreign jurisdictions) relating to, leases that
are not capital leases;

 

(j)            normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

 

(k)           Liens deemed to exist in connection with Investments in repurchase
agreements that constitute Permitted Investments;

 

(l)            Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and any products and proceeds thereof
and (ii) the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being acquired on the date of
acquisition;

 

(m)          Liens on assets (and any products and proceeds thereof) of (i) any
Subsidiary which are in existence at the time that such Subsidiary is acquired
pursuant to an Acquisition permitted pursuant to this Agreement, and (ii) the
Company or any Subsidiary existing at the time such assets are purchased or
otherwise acquired by the Company or such Subsidiary pursuant to a transaction
permitted pursuant to this Agreement; provided that with respect to each of the
foregoing clauses (i) and (ii), such Liens (A) only secure Indebtedness
permitted under Section 7.03(h), and (B) do not extend to, or attach to, any of
the other assets of the Company or any asset of any other Subsidiary;

 

(n)          Liens of a collection bank arising under Section 4- 210 of the UCC
on items in the course of collection incurred in the ordinary course of
business;

 

(o)          Liens of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders;

 

(p)          licenses, sub-licenses, leases or sub-leases granted by the Company
or any Subsidiary in the ordinary course of business to another Person and not
interfering in any material respect with the ordinary conduct of the business of
the Company or such Subsidiary or any Liens granted hereunder and under the
other Loan Documents;

 

(q)          licenses or sub-licenses of intellectual property granted by the
Company or any Subsidiary in the ordinary course of business and not interfering
in any material respect with the ordinary conduct of business of the Company or
such Subsidiary or any Liens granted hereunder and under the other Loan
Documents;

 

87

--------------------------------------------------------------------------------


 

(r)           Liens securing Indebtedness and other obligations otherwise
permitted hereunder; provided, that the aggregate outstanding amount of
Indebtedness and other obligations secured by such Liens, when taken together
with all unsecured Indebtedness permitted by Section 7.03(m) then outstanding,
does not at any time exceed $250,000,000;

 

(s)           extensions, renewals, or replacements of any Lien referred to in
Section 7.01(c) through 7.01(r); provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.

 

7.02        Investments.  Make any Investment constituting the purchase or other
acquisition of all of the Equity Interests in, or all or substantially all of
the property of, any Person (or any division or other business unit of such
Person) that, upon the consummation thereof, will be wholly-owned directly by
the Company or one or more of its wholly-owned Subsidiaries (including as a
result of a merger or consolidation) unless, with respect to each such purchase
or other acquisition:

 

(i)            any such newly-created or acquired Subsidiary that is a Domestic
Subsidiary shall comply with the requirements of Section 6.11;

 

(ii)           the lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the Company
and its Subsidiaries in the ordinary course or reasonably related, complementary
or incidental thereto;

 

(iii)          in the case of the purchase or other acquisition of the Equity
Interests in, or all of substantially all of the property of any Person, the
board of directors (or other comparable governing body) of such Person shall
have duly approved such purchase or other acquisition; and

 

(iv)          (A) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing, and (B) immediately after giving pro forma effect to such
purchase or other acquisition, the Company and its Subsidiaries shall be in pro
forma compliance with the Consolidated Leverage Ratio then in effect, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby.

 

7.03        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)          Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b) and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the principal amount (giving effect to accrued interest on any
principal balance being refinanced, refunded, renewed or extended) of such
Indebtedness is not increased at the time of such refinancing,

 

88

--------------------------------------------------------------------------------


 

refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

 

(c)           Guarantees of the Company and its Subsidiaries as set forth on
Schedule 7.03(c), existing on the Closing Date and incurred in connection with
operating leases;

 

(d)          obligations (contingent or otherwise) of the Company or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”; and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)           Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(l); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $50,000,000;

 

(f)           unsecured Indebtedness of the Company or any Subsidiary Guarantor;

 

(g)          Indebtedness of any Subsidiary owing to the Company or any
wholly-owned Subsidiary of the Company;

 

(h)          Indebtedness of any Person acquired in connection with an
Investment permitted by Section 7.02; provided that such Indebtedness (i) is
existing at the time such Person is acquired (and extensions, renewals,
replacements and refinancings thereof) and (ii) was not created in contemplation
of such acquisition (such Indebtedness, “Acquired Indebtedness”); provided that
the aggregate principal amount of Acquired Indebtedness shall not exceed
$100,000,000 at any time outstanding;

 

(i)            Indebtedness in respect of netting services, overdraft
protections and similar arrangements, in each case in connection with deposit
accounts in the ordinary course of business and discharged within three
(3) Business Days of its incurrence;

 

(j)            Indebtedness representing deferred compensation to employees of
the Company and its Subsidiaries incurred in the ordinary course of business
consistent with past practice;

 

89

--------------------------------------------------------------------------------


 

(k)           customary indemnification obligations or customary obligations in
respect of purchase price or other similar adjustments, in each case incurred by
the Company or any Subsidiary in connection with the sale or other disposition
of any assets permitted hereby, or any Investment permitted hereby or any
Permitted Acquisition, but excluding Guarantees of Indebtedness; provided that
the maximum liability in respect of all such obligations incurred in connection
with any sale or disposition shall at no time exceed the gross proceeds of such
sale or disposition, including noncash proceeds (the fair market value of such
noncash proceeds being measured at the time received and without giving effect
to any subsequent changes in value);

 

(l)            Guarantees by any Subsidiary in respect of Indebtedness permitted
hereunder of the Company or any other Subsidiary; and

 

(m)          Indebtedness not otherwise permitted by this Section 7.03 the
aggregate outstanding amount of which, when taken together with the aggregate
outstanding amount of Indebtedness or other obligations of the Company or any
Subsidiary secured by a Lien permitted by Section 7.01(r), does not at any time
exceed $250,000,000.

 

7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)           any Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving Person;

 

(b)          any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must either be the Company or a
Subsidiary Guarantor;

 

(c)           any Subsidiary (other than a Subsidiary Guarantor or a Designated
Borrower) may liquidate or dissolve if the Company determines in good faith that
such liquidation or dissolution is in the best interests of the Company and is
not materially disadvantageous to the Lenders;

 

(d)          the Company and its Subsidiaries may Dispose of assets as permitted
by Sections 7.05(d) and 7.05(g); and

 

(e)           the Company and its Subsidiaries may make the Investments
permitted by Section 7.02.

 

7.05        Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

90

--------------------------------------------------------------------------------


 

(b)          Dispositions of inventory and Permitted Investments in the ordinary
course of business;

 

(c)           Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)          Dispositions of property by any Subsidiary to the Company or to a
Subsidiary Guarantor; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor;

 

(e)           Dispositions permitted by Section 7.04;

 

(f)           non-exclusive licenses of IP Rights in the ordinary course of
business for terms not exceeding five years; and

 

(g)          Dispositions by the Company and its Subsidiaries not otherwise
permitted under this Section 7.05; provided, that (i) immediately before and
immediately after giving pro forma effect to any such Disposition, (x) no
Default shall have occurred and be continuing, and (y) the Company and its
Subsidiaries shall be in pro forma compliance with the financial covenants set
forth in Section 7.11 then in effect; (ii) in the case of Dispositions to
Subsidiaries that are not Loan Parties, the aggregate book value of all property
Disposed of in reliance on this clause (ii) during the term of this Agreement
shall not exceed (A) 35% of Consolidated Total Assets of the Company and its
Subsidiaries (calculated on a consolidated basis as of the end of the most
recent fiscal period for which financial statements are available) or (B) 25% of
total revenues of the Company and its Subsidiaries (calculated on a consolidated
basis for the most recent four-fiscal quarter period for which financial
statements are available), and (iii) in the case of Dispositions to Persons
other than the Company or any Subsidiary, the aggregate book value of all
property Disposed of in reliance on this clause (iii) during the term of this
Agreement shall not exceed 5% of Consolidated Total Assets of the Company and
its Subsidiaries (calculated on a consolidated basis as of the end of the most
recent fiscal period for which financial statements are available),

 

provided, however, that any Disposition pursuant to clauses (a), (b), (c), (e),
(f) and (g)(iii) shall be for fair market value.

 

7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(a)           each Subsidiary may make Restricted Payments to the Company, any
other Subsidiary and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

 

91

--------------------------------------------------------------------------------


 

(b)          the Company and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)           the Company and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

 

(d)          cash dividends and distributions paid and payable on the stock of
the Company, Watson Wyatt and Towers Perrin; and

 

(e)           repurchases and redemptions of the stock of the Company, Watson
Wyatt and Towers Perrin;

 

provided, that in the case of clauses (d) and (e) above, (i) immediately before
and immediately after giving effect to any such Restricted Payment, no Default
shall have occurred and be continuing, and (ii) immediately after giving pro
forma effect to any such Restricted Payment, the Company and its Subsidiaries
shall be in pro forma compliance with the Consolidated Leverage Ratio, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such Restricted Payment had been made as of the
last day of the fiscal period covered thereby.

 

7.07        Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries on the date hereof or any business reasonably
related, complementary or incidental thereto.

 

7.08        Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (i) transactions between or among the Company and/or its Subsidiaries not
prohibited by this Agreement, (ii) Restricted Payments permitted to be made or
paid pursuant to this Agreement, (iii) payment of employees, consultants,
officers and directors in accordance with past practices or as approved by the
board of directors or comparable governing body of the Company or any
Subsidiary, (iv) provision of financial and other services and the sharing of
know-how, technology and office space in the ordinary course of business,
(v) indemnification agreements between the Company or any Subsidiary and its
officers, directors, and certain other employees relating to such Person’s
service or employment, as applicable, and (v) payments or loans (or
cancellations of loans) to employees, consultants, officers and directors of the
Company or any Subsidiary and employment agreements, stock option plans and
other compensatory arrangements with such employees, consultants, officers and
directors not prohibited by the terms hereof.

 

92

--------------------------------------------------------------------------------


 

7.09        Burdensome Agreements.  On and after the Closing Date, enter into
any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to the Company or any Subsidiary Guarantor or to otherwise transfer
property to the Company or any Subsidiary Guarantor, (ii) of any Subsidiary to
Guarantee the Indebtedness of the Company not prohibited hereunder or (iii) of
the Company or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person; provided, however, that this clause (iii) shall not
prohibit (A) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(e), (h) and (m) so long as (1) such
restrictions do not in any manner restrict the ability of the Company or any
Subsidiary to grant Liens on any of their properties or assets to secure the
Obligations (including with respect to any extension, renewal, replacement or
refinancing thereof), (2) such restrictions are no more restrictive than those
imposed by this Agreement, (3) in the case of Indebtedness permitted under
Section 7.03(h), such restrictions existed at the time of the applicable
Acquisition (and extensions, renewals, replacements and refinancings thereof),
were not put in place in connection with or in anticipation of such Acquisition
and are not applicable to any Person other than the Person so acquired or to any
property other than the property so acquired and (4) in the case of Indebtedness
permitted under Section 7.03(e), such negative pledge relates solely to the
property financed by or the subject of such Indebtedness (and products and
proceeds thereof); (B) any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under Section 7.03(f) so long as such
restrictions are no more restrictive than those imposed by this
Agreement;(C) such restrictions as are required by the Subordinated Indenture or
the Subordinated Notes; and (D) other limitations on the ability thereof to
create, incur, assume or suffer to exist such Liens that are not material either
individually or in the aggregate; or (b) requires the grant of a Lien to secure
an obligation of such Person if a Lien is granted to secure another obligation
of such Person; provided, that the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement or any other Loan Document, to
customary provisions in leases restricting the assignment thereof, to customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business nor to restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business.

 

7.10        Use of Proceeds.  (a) Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose; or (b) use the proceeds of the Credit Extensions other than (i) for the
Existing Debt Retirement and the costs and expenses thereof, (ii) to finance the
costs and expenses relating to the Loans, (iii) to finance Permitted
Acquisitions, (iv) to finance the repurchase of shares of the Company, Watson
Wyatt and Towers Perrin, and (v) to finance ongoing working capital and other
general corporate or business purposes of the Company and its Subsidiaries; in
each case, not in contravention (x) of any Loan Document or (y) in any material
respect of any applicable Law.

 

93

--------------------------------------------------------------------------------


 

7.11        Financial Covenants.

 

(a)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any period of four consecutive fiscal
quarters of the Company to be less than 3.00 to 1.00.

 

(b)          Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any period of four consecutive fiscal quarters of the
Company to be more than 2.50 to 1.00.

 

7.12        Approvals and Authorizations.  Fail to maintain all material
authorizations, consents, approvals and licenses from, exemptions of, and
filings and registrations with, each Governmental Authority of the jurisdiction
in which each Foreign Obligor is organized and existing, and all approvals and
consents of each other Person in such jurisdiction, in each case that are
required in connection with the Loan Documents.

 

7.13        Changes in Accounting Practices.  Make any change in (a) fiscal year
or (b) accounting policies or reporting practices, except as required by GAAP or
IFRS; provided, however, that if any such change in the accounting policies
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Company or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Company shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in accounting policy or reporting practice
(subject to the approval of the Required Lenders, not to be unreasonably
withheld, conditioned or delayed); provided further that, until so amended,
(x) such ratio or requirement shall continue to be computed in accordance with
the accounting policies and reporting practices in effect prior to such change
therein and (y) the Company shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in accounting policy or reporting practice.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five (5) Business Days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

94

--------------------------------------------------------------------------------


 

(b)           Specific Covenants.  The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03,
6.05(a) (with respect to the existence of each Loan Party), 6.10 or 6.11, or
Article VII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days (other than with respect to a failure to observe
Section 6.08 and such failure continues for 90 days, provided that (i) the
Company has commenced action to cure such Default within 30 days of such Default
and (ii) such action to cure is diligently pursued during such period) after the
earlier of (x) written notice thereof has been given by the Administrative Agent
to the Company and (y) any Responsible Officer of the Company becomes aware of
such failure; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (except, if a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies, such
representation or warranty was incorrect or misleading in any respect when made
or deemed made) when made or deemed made, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (except, if a qualifier
relating to materiality, Material Adverse Effect or a similar concept applies,
such representation or warranty shall be required to be true and correct in all
respects) as of such earlier date; or

 

(e)           Cross-Default.  (i) The Company or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

95

--------------------------------------------------------------------------------


 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 90 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) The Company or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or

 

(h)           Judgments.  There is entered against the Company or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) in excess of the Threshold
Amount (to the extent not covered by (x) independent third-party insurance or
(y) PCIC or Stone Mountain maintained in accordance with Section 6.07, in the
case of each of clauses (x) and (y) as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)            Invalidity of Loan Documents; Subordinated Notes and Subordinated
Indenture.  (i) Any provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations (other
than indemnities and other similar contingent obligations surviving the
termination of this Agreement for which no claim has been made and which are
unknown and not calculable at the time of termination and those obligations
under any Swap Contract), ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document or (ii) the
subordination or standstill

 

96

--------------------------------------------------------------------------------


 

provisions set forth in the Subordinated Notes or the Subordinated Indenture
cease to be in full force and effect; or

 

(k)           Change of Control.  There occurs any Change of Control.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)           require that the Company Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)          exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States in connection with an Event of Default under Section 8.01(f), the
obligation of each Lender to make Loans and any obligation of each L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Company to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting reasonable
fees, indemnities, expenses and other amounts (including actual and reasonable
fees, charges and disbursements of counsel to the Administrative Agent and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;

 

Second, to payment of that portion of the Obligations constituting reasonable
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable

 

97

--------------------------------------------------------------------------------


 

to the Lenders and the L/C Issuers (including actual and reasonable fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuers and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under
Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements, ratably
among the Lenders, the L/C Issuers, the Hedge Banks and the Cash Management
Banks in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.16; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (other than indemnities and other similar contingent obligations
surviving the termination of this Agreement for which no claim has been made and
which are unknown and not calculable at the time of termination and those
obligations under any Swap Contract), to the Company or as otherwise required by
Law.

 

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

98

--------------------------------------------------------------------------------


 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.  Each of the Lenders and each of the L/C
Issuers hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, other than the first and
second sentences of Section 9.06(a), and no Borrower shall have rights as a
third party beneficiary of any of such provisions.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage

 

99

--------------------------------------------------------------------------------


 

of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Company, a Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Responsible Officer.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed in good faith by it to have been made by the proper
Responsible Officer, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable L/C Issuer, the Administrative Agent
may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

100

--------------------------------------------------------------------------------


 

9.06        Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Company.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right,
subject to the approval of the Company provided that no Event of Default has
occurred and is continuing, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Company and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

(b)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and Swing Line Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or

 

101

--------------------------------------------------------------------------------


 

any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

102

--------------------------------------------------------------------------------


 

9.10        Collateral and Guaranty Matters.  Each of the Lenders (including in
its capacities as a potential Hedge Bank and potential Cash Management Bank) and
each of the L/C Issuers irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) indemnities and other similar contingent obligations surviving the
termination of this Agreement for which no claim has been made and which are
unknown and not calculable at the time of termination and (B) obligations and
liabilities under Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders; and

 

(b)           to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property or to release any Subsidiary Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

 

9.11        Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements.  No Cash Management Bank or Hedge Bank who obtains the benefit of
the provisions of Section 8.03, or any Guaranty by virtue of the provisions
hereof or of any Guaranty shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements only if the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

 

ARTICLE X.
MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the

 

103

--------------------------------------------------------------------------------


 

Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

(e)           change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(f)            amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Lender;

 

(g)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; or

 

(h)           release the Company from the Company Guaranty or release all or
substantially all of the value of the Subsidiary Guaranty without the written
consent of each Lender, except to the extent the release of any Subsidiary
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent

 

104

--------------------------------------------------------------------------------


 

shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document; and (iv) each Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto.  Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to a Borrower, the Administrative Agent, Bank of America as an
L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)           if to any other Lender or L/C Issuer, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent,  provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by

 

105

--------------------------------------------------------------------------------


 

electronic communication.  The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of a Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party or a breach in bad
faith of such Agent Party of its express obligations under this Agreement or any
other Loan Document; provided, however, that in no event shall any Agent Party
have any liability to any Borrower, any Lender, any L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, the L/C Issuers and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the Swing Line Lender and the
L/C Issuers.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices

 

106

--------------------------------------------------------------------------------


 

and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to any Borrower or its securities for purposes of
United States Federal or state securities Laws (provided, however, that to the
extent the same constitutes Information, it shall be treated no less
confidentially than as set forth in Section 10.07).

 

(e)           Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Revolving Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of any Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Company shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03      No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the

 

107

--------------------------------------------------------------------------------


 

pendency of a proceeding relative to any Loan Party under any Debtor Relief Law;
and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Company shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all documented out-of-pocket expenses incurred
by the Administrative Agent, any Lender or any L/C Issuer (including the
reasonable and documented fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)           Indemnification by the Company.  The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related documented
out-of-pocket expenses (including, without limitation, the reasonable fees,
disbursements and other charges of (w) one counsel for all Indemnitees, (x) if
deemed necessary by the Administrative Agent, one firm of local counsel in each
appropriate jurisdiction for all Indemnitees, (y) if deemed necessary by the
Administrative Agent, special regulatory counsel and (z) in the case of an
actual or perceived conflict of interest with respect to any Indemnitee, of
another firm of counsel for such affected Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of the execution or delivery of this Agreement, any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder,
the consummation of the transactions contemplated hereby or thereby, or, in the
case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (iii) any Loan
or Letter of Credit or the use or proposed use

 

108

--------------------------------------------------------------------------------


 

of the proceeds therefrom (including any refusal by the applicable L/C Issuer to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iv) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of its Subsidiaries, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that the Company for any
reason fails to pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such L/C Issuer or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Borrower shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, willful misconduct
or breach in bad faith of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

109

--------------------------------------------------------------------------------


 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the Swing Line Lender and Bank of
America as an L/C Issuer, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuers under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a

 

110

--------------------------------------------------------------------------------


 

portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a

 

111

--------------------------------------------------------------------------------


 

Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)           the consent of each L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (A), (B) the Company or any of the Company’s Affiliates
or Subsidiaries, or (C) to a natural person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(vii)         No Assignment Resulting in Additional Indemnified Taxes.  No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable

 

112

--------------------------------------------------------------------------------


 

of lending the applicable Alternative Currencies to the relevant Borrowers
without the imposition of any additional Indemnified Taxes.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by each of the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Company
or any of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

113

--------------------------------------------------------------------------------


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Resignation as an L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, (i) if
at any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (A) upon 30 days’ notice to the
Company and the Lenders, resign as an L/C Issuer and/or (B) upon 30 days’ notice
to the Company, resign as Swing Line Lender, and (ii) if at any time PNC assigns
all of its Commitment and Loans pursuant to subsection (b) above, PNC may, upon
30 days’ notice to the Company and the Lenders, resign as an L/C Issuer.  In the
event of any such resignation as an L/C Issuer or Swing Line Lender, the
Required Lenders, subject to the approval of the Company, shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of (x) Bank of America as an L/C Issuer
or Swing Line Lender and (y) PNC as an L/C Issuer, as the case may be.  If Bank
of America or PNC resign as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Revolving Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect

 

114

--------------------------------------------------------------------------------


 

to Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Revolving Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) such successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America or PNC, as the case may be, to effectively
assume the obligations of Bank of America or PNC, as the case may be, with
respect to such Letters of Credit.

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives, in each case, who may need to know the Information as necessary
to effectuate the administration and enforcement of or performance under this
Agreement, any other Loan Document or any related transaction (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower and its obligations, (g) with the consent of
the Company or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company.

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender, any L/C Issuer or any
Existing L/C Issuer on a nonconfidential basis prior to disclosure by the
Company or any Subsidiary, provided that, in the case of information received
from the Company or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential (it being understood
that a single written notice to the Administrative Agent that all such
information delivered with such notice shall be deemed to be confidential shall
suffice as clear identification as to the confidential nature of all such
information delivered or to be delivered).  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation

 

115

--------------------------------------------------------------------------------


 

to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws, the compliance
procedures referenced in clause (b) and its Contractual Obligations regarding
such materials.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, each L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of any Borrower against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document to the extent such obligations of such Borrower are then due
and owing or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have.  Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in

 

116

--------------------------------------------------------------------------------


 

equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
and the other Loan Documents may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
and the other Loan Documents shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement and any other Loan Document by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement and the other Loan Documents.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination and those obligations under any Swap
Contract).

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined reasonably and in good faith by the Administrative Agent, the L/C
Issuers or the Swing Line Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender

 

117

--------------------------------------------------------------------------------


 

is a Defaulting Lender or a Restricted Lender (as defined below) or if any other
circumstance exists hereunder that gives the Company the right to replace a
Lender as a party hereto, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                the Company shall have paid (or caused a
Designated Borrower to pay) to the Administrative Agent the assignment fee
specified in Section 10.06(b);

 

(b)                               such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Company or applicable Designated Borrower (in the case of all
other amounts);

 

(c)                                in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(d)                               such assignment does not conflict with
applicable Laws; and

 

(e)                                with respect to the replacement of a
Restricted Lender, such assignment is requested within 90 days of such Lender’s
failure to approve the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

For the purposes of this Section 10.13, a “Restricted Lender” means a Lender
that fails to approve an amendment, waiver or consent requested by the Company
or any other Loan Party pursuant to Section 10.01 that has received the written
approval of not less than the Required Lenders but also requires the approval of
such Lender..

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.  EACH LOAN DOCUMENT (OTHER THAN AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN
DOCUMENT) WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

118

--------------------------------------------------------------------------------


 

(b)                               SUBMISSION TO JURISDICTION.  EACH BORROWER AND
EACH OTHER PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                WAIVER OF VENUE.  EACH BORROWER AND EACH
OTHER PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                               SERVICE OF PROCESS.  (i)  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.  (ii)
 EACH DESIGNATED BORROWER THAT IS A FOREIGN SUBSIDIARY APPOINTS THE COMPANY AS
ITS AGENT FOR SERVICE OF PROCESS.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). 

 

119

--------------------------------------------------------------------------------


 

EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Borrower acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between such Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arrangers,
on the other hand, (B) such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
such Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the Lenders
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for such Borrower or any of its
Affiliates or any other Person and (B) neither the Administrative Agent, the
Arrangers nor the Lenders has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents and (iii)
the Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Borrower and its Affiliates, and
neither the Administrative Agent, the Arrangers nor the Lenders has any
obligation to disclose any of such interests to such Borrower or its
Affiliates.  To the fullest extent permitted by law, each of the Borrowers
hereby waives and releases any claims that it may have against each of the
Administrative Agent, each Arranger and each Lender with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

120

--------------------------------------------------------------------------------


 

10.18                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the Act.  Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provided all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

10.19                 Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable Law).

 

10.20                 Designated Senior Indebtedness.  Each party acknowledges
and agrees that the Indebtedness under the Loan Documents is “Designated Senior
Debt” (or any similar term) under, and as defined in, the Subordinated Note
Indenture.

 

121

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

COMPANY:

 

 

 

 

 

TOWERS WATSON & CO.

 

 

 

 

 

 

 

By:

/s/ John J. Haley

 

Name:

John J. Haley

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

DESIGNATED BORROWERS:

 

 

 

 

 

TOWERS WATSON DELAWARE INC.

 

 

 

 

 

 

 

By:

/s/ John J. Haley

 

Name:

John J. Haley

 

Title:

President

 

 

 

 

 

 

 

TOWERS WATSON PENNSYLVANIA INC.

 

 

 

 

 

 

 

By:

/s/ John J. Haley

 

Name:

John J. Haley

 

Title:

President

 

Towers Watson & Co. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Liliana Claar

 

Name:

Liliana Claar

 

Title:

Vice President

 

Towers Watson & Co. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and the Swing Line Lender

 

 

 

 

 

 

 

By:

/s/ William S. Rowe

 

Name:

William S. Rowe

 

Title:

Director

 

Towers Watson & Co. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender and an L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Matthew Sawyer

 

Name:

Matthew Sawyer

 

Title:

Vice President

 

Towers Watson & Co. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Eric P. Rodawig

 

Name:

Eric P. Rodawig

 

Title:

Assistant Vice President

 

Towers Watson & Co. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Alicia Schreibstein

 

Name:

Alicia Schreibstein

 

Title:

Vice President

 

Towers Watson & Co. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Patrick Engel

 

Name:

Patrick Engel

 

Title:

Vice President

 

Towers Watson & Co. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

 

 

 

 

By:

/s/ Leslie D. Broderick

 

Name:

Leslie D. Broderick

 

Title:

Senior Vice President

 

Towers Watson & Co. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

 

 

By:

/s/ Douglas O’Bryan

 

Name:

Douglas O’Bryan

 

Title:

Director

 

Towers Watson & Co. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Denis Waltrich

 

Name:

Denis Waltrich

 

Title:

Vice President

 

Towers Watson & Co. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Ahu Gures

 

Name:

Ahu Gures

 

Title:

Vice President

 

Towers Watson & Co. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SOVEREIGN BANK

 

 

 

 

 

 

 

By:

/s/ Francis D. Phillips

 

Name:

Francis D. Phillips

 

Title:

Senior Vice President

 

Towers Watson & Co. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Thomas Paton

 

Name:

Thomas Paton

 

Title:

Authorized Signatory

 

Towers Watson & Co. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Mark Hogan

 

Name:

Mark Hogan

 

Title:

Senior Vice President

 

Towers Watson & Co. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ James E. Davis

 

Name:

James E. Davis

 

Title:

Senior Vice President

 

Towers Watson & Co. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WEBSTER BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ John H. Frost

 

Name:

John H. Frost

 

Title:

Vice President

 

Towers Watson & Co. Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------